MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       Dec 21 2015, 7:01 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeffrey D. Stonebraker                                  Gregory F. Zoeller
Clark County Chief Public Defender                      Attorney General of Indiana
Jeffersonville, Indiana
                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Derrick Anthony Duncan,                                 December 21, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        10A04-1505-CR-509
        v.                                              Appeal from the Clark Circuit
                                                        Court
State of Indiana,                                       The Honorable Glenn Hancock,
Appellee-Plaintiff.                                     Senior Judge
                                                        Trial Court Cause No.
                                                        10C03-1203-FD-422



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015       Page 1 of 8
[1]   In June of 2005, Appellant-Defendant Derrick Anthony Duncan was convicted

      of Class B felony child molesting. As a result of his conviction, Duncan was

      classified as a sexual violent predator and was given a lifetime registration

      requirement with the Sex and Violent Offender Registry. In March of 2012,

      Duncan briefly obtained employment at two restaurants in Clark County.

      Duncan failed to comply with the registration requirements for employment in

      Clark County during these brief periods of employment. As a result of his

      failure to comply with the registration requirements, he was subsequently

      convicted of Class D felony failure to register.


[2]   On appeal, Duncan contends that the evidence is insufficient to sustain his

      conviction for Class D felony failure to register. Concluding otherwise, we

      affirm.



                            Facts and Procedural History
[3]   In June of 2005, Duncan was convicted of Class B felony child molesting. As a

      result of this conviction, Duncan was classified as a sexual violent predator with

      a lifetime registration requirement. Upon his release from the Department of

      Correction (“DOC”), Duncan acknowledged that he read or had read to him

      information setting forth his registration duties and that he had received a

      written copy of this information. Duncan also acknowledged that he

      understood his statutory registration duties.




      Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 2 of 8
[4]   In March of 2012, Duncan resided in Scott County. On March 9, 2012, he

      obtained employment at a Kentucky Fried Chicken (“KFC”) restaurant located

      in Clark County. On March 13, 2012, Duncan obtained additional

      employment at an International House of Pancakes (“IHOP”) restaurant. The

      IHOP restaurant was also located in Clark County. Duncan failed to register

      with the Clark County Sheriff’s Department Registry Division (“Clark County

      Sheriff’s Registry Division”), the entity responsible for sex offender registration

      in Clark County, within seventy-two hours of obtaining either source of

      employment.


[5]   At some point, Duncan scheduled an appointment with the Clark County

      Sheriff’s Registry Division for March 20, 2012. Duncan failed to appear for this

      meeting. Duncan subsequently informed representatives of the Clark County

      Sheriff’s Registry Division that he had failed to appear because his employment

      at both the KFC and the IHOP restaurants ended on March 19, 2012.


[6]   On March 20, 2012, Appellee-Plaintiff the State of Indiana (the “State”)

      charged Duncan with Class D felony failure to register. The State also alleged

      that Duncan was a habitual offender. Following a two-day jury trial, Duncan

      was convicted of Class D felony failure to register. He was also found to be a

      habitual offender. This appeal follows.



                                Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 3 of 8
[7]   Duncan contends that the evidence is insufficient to sustain his conviction for

      failure to register.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original). Upon review, appellate courts do not reweigh the evidence or assess

      the credibility of the witnesses, Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002),

      as the jury, acting as the trier-of-fact, is “‘free to believe whomever they wish.’”

      Klaff v. State, 884 N.E.2d 272, 274 (Ind. Ct. App. 2008) (quoting McClendon v.

      State, 671 N.E.2d 486, 488 (Ind. Ct. App. 1996)).


[8]   “[A] conviction may be based purely on circumstantial evidence.” Hayes v.

      State, 876 N.E.2d 373, 375 (Ind. Ct. App. 2007) (citing Moore v. State, 652

      Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 4 of 8
      N.E.2d 53, 55 (Ind. 1995)), trans. denied. “‘On appeal, the circumstantial

      evidence need not overcome every reasonable hypothesis of innocence.’” Id.

      (quoting Moore, 652 N.E.2d at 55). “It is enough if an inference reasonably

      tending to support the conviction can be drawn from the circumstantial

      evidence.” Id. (citing Moore, 652 N.E.2d at 55). Thus, where circumstantial

      evidence is used to establish guilt, “‘the question for the reviewing court is

      whether reasonable minds could reach the inferences drawn by the jury; if so,

      there is sufficient evidence.’” Klaff, 884 N.E.2d at 274-75 (quoting Maxwell v.

      State, 731 N.E.2d 459, 462 (Ind. Ct. App. 2000)).


[9]   In March of 2012, Indiana Code section 11-8-8-11(c) provided that if a sex or

      violent offender who is required to register changes his or her principal place of

      employment to a county other than the county in which the offender resides,

      “the sex or violent offender shall report in person: … to the local law

      enforcement authority having jurisdiction over the sex or violent offender’s new

      principal place of employment … not more than seventy-two (72) hours after the

      change.” (Emphases added). On March 30, 2012, the State filed a charging

      information alleging that Duncan had failed to satisfy the above-quoted

      registration requirement in violation of Indiana Code section 11-8-8-17. The

      version of Indiana Code section 11-8-8-17 in effect at the time provided that

      “[a] sex or violent offender who knowingly or intentionally: (1) fails to register

      when required to register under this chapter; (2) fails to register in every

      location where the sex or violent offender is required to register under this

      chapter; … [or] (4) fails to register in person as required under this chapter …

      Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 5 of 8
       commits a Class D felony.” Thus, in order to prove that Duncan committed

       the alleged Class D felony, the State was required to prove that Duncan

       knowingly or intentionally failed to register, in person, with a required entity

       within the statutorily imposed seventy-two-hour time frame.


[10]   Initially, we note that Duncan does not dispute that he was required to register

       in Clark County. Duncan merely argues that the State failed to prove beyond a

       reasonable doubt that he knowingly or intentionally failed to comply with the

       registration requirements within the statutorily imposed seventy-two-hour time

       frame. We disagree.


[11]   With respect to the mens rea requirement, i.e., whether Duncan acted knowingly

       or intentionally, the State introduced evidence indicating that Duncan

       acknowledged, in writing, that he understood his registration duties.

       Specifically, Duncan signed a statement which provided as follows:


               I read or have had read to me the information contained in “Sex
               and Violent Offender Registration Responsibilities and Other
               Duties.” By my signature, I acknowledge that I have received a
               copy of this information and that I understand my registration
               duties and obligations under IC 11-8-8[,] IC 35-42-4[,] and other
               corresponding Indiana Statutes.


       State’s Ex. 3. Angie Huggins, a re-entry specialist with the DOC, also signed a

       statement which provided as follows: “I hereby certify that [Duncan] was orally

       informed and provided a copy of the information contained in ‘Sex and Violent

       Offender Registration Responsibilities and Other Duties.’” State’s Ex. 3. In

       addition, the State presented evidence indicating that when an offender is
       Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 6 of 8
       released from the DOC, the offender must attend and complete an exit class,

       during which the registration process and requirements is explained. Duncan’s

       acknowledgement that he understood the applicable registration requirements

       supports the reasonable inference that a failure to comply with said

       requirements would be done knowingly or intentionally.


[12]   The record also contains evidence sufficient to sustain the jury’s determination

       that Duncan failed to register, in person, with the Clark County Sheriff’s

       Registry Division within the statutorily allotted seventy-two-hour time frame.

       The State presented evidence that Duncan’s employment at the KFC began on

       March 9, 2012. Thus, with respect to his employment at KFC, the deadline for

       Duncan to register with the Clark County Sheriff’s Registry Division was no

       later than March 12, 2012. Likewise, the State presented evidence that

       Duncan’s employment at the IHOP began on March 13, 2012. Thus, with

       respect to his employment at IHOP, the deadline for Duncan to register with

       the Clark County Sheriff’s Registry Division was no later than March 16, 2012.

       Clark County Sheriff’s Detective Captain Tim Franklin, who was tasked with

       investigating potential violations of the statutorily proscribed registration

       requirements in Clark County, testified that he never received any type of

       notification or information indicating that Duncan contacted the Clark County

       Sheriff’s Registry Division within the statutorily imposed seventy-two-hour time

       frame.


[13]   In sum, we conclude that the evidence is sufficient to sustain Duncan’s

       conviction for Class D felony failure to register. Duncan’s claim to the contrary

       Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 7 of 8
       effectively amounts to an invitation to reweigh the evidence, which we will not

       do. See Stewart, 768 N.E.2d at 375.


[14]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A04-1505-CR-509 | December 21, 2015   Page 8 of 8